J-S07029-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

WILLIAM TERRY LEDFORD

                            Appellant                   No. 966 MDA 2013


          Appeal from the Judgment of Sentence of December 6, 2012
             In the Court of Common Pleas of Huntingdon County
              Criminal Division at No.: CP-31-CR-0000260-2011


BEFORE: MUNDY, J., WECHT, J., and FITZGERALD, J.*

DISSENTING STATEMENT BY MUNDY, J.:                   FILED AUGUST 05, 2014



remand for a new trial.          In my view, the trial court did not abuse its

                                               t for a self-defense instruction.

        Traditionally, to receive a self-defense instruction, a defendant must

present some evidence from any source that satisfies each of the following

three elements.

              [A]s provided by statute and as interpreted through
              our case law, to establish the defense of self-defense
              it must be shown that[:] a) the slayer was free from
              fault in provoking or continuing the difficulty which
              resulted in the slaying; b) that the slayer must have
              reasonably believed that he was in imminent
              danger of death or great bodily harm, and that there
              was a necessity to use such force in order to save
____________________________________________
*
    Former Justice specially assigned to the Superior Court.
J-S07029-14


            himself therefrom; and c) the slayer did not violate
            any duty to retreat or to avoid the danger.

Commonwealth v. Mayfield, 585 A.2d 1069, 1071 (Pa. Super. 1991) (en

banc) (emphases added); accord Commonwealth v. Hansley, 24 A.3d

410, 421 (Pa. Super. 2011), appeal denied, 32 A.3d 1275 (Pa. 2011). Here,

the Commonwealth acknowledges, and the Majority correctly notes that

Appellant had no duty to retreat

Brief at 30 n.2; Majority Memorandum at 18. However, I must disagree with

                                         that the slayer must have reasonably

believed that he was in imminent danger of death or great bodily harm, and

that there was a necessity to use such force in order to save himself

              Id.

       The Majority concludes that there was sufficient evidence from



Specifically, the Majo

terrified, that Appellant told Cuff that Shoop had previously threatened to kill

them, that they were planning to buy additional locks for the door having




and his friends had shut themselves inside his apartment. N.T, 9/21/12, at

100.   They further secured themselves inside by barricading the door and

                                     -2-
J-S07029-14


securing it with a belt.      Id.

the belt was getting tighter, there is no evidence in the record to suggest



apartment. Id.

pre-emptive, not defensive.         See, e.g., Commonwealth v. Harris, 281

A.2d 879, 880 (Pa. 1971) (concluding that self-defense did not exist where

the defendant shot a milkman through his closed front door after hearing a

                                               Commonwealth v. Correa, 648 A.2d

                                                     [the defendant] could not have



abrogated on other grounds, Commonwealth v. Weston, 749 A.2d 458,

460-462 (Pa. 2000).

       Based on the foregoing, I conclude that Appellant did not, as a matter

of law, present evide                          reasonably believed that he was in

                                                                 Hansley, supra.

Therefore, Appellant was not entitled to the self-defense instruction in this

case.1                                                             s decision to the

contrary and from its decision to reverse and remand for a new trial.



____________________________________________
1

note that as an appellate court, we may affirm the trial court on any legal
basis supported by the record. Commonwealth v. Doty, 48 A.3d 451, 456
(Pa. Super. 2012).



                                           -3-